DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 7-8 that Lee fails to disclose different penetration rates of the liquid crystal materials. The examiner respectfully disagrees, as Lee discloses different chiral dopants within different liquid crystal materials, and it is commonly known in the art that different colored liquid crystal materials have different penetration rates. The applicant also states that Lee never discloses sub-pixels of different areas. The examiner respectfully disagrees, as Figure 1B of Lee clearly discloses sub-pixels of different areas comprising width adjusters (Lee, Paragraph 0031). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, 11-12, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the limitation “the scanning line” lacks proper antecedent basis, since a scanning line has not been previously introduced. For this reason, the limitation is interpreted to mean “a scanning line”.
Regarding Claim 22, the limitation “the first transparent area, the second transparent area, and the third transparent area are disposed on a same side of the scanning line” is ambiguous as to the metes and bounds of the claim. The independent claims the position of the transparent areas with respect to the scanning line already, where the second transparent is on a first side and the first and third transparent areas are on a second side of the scanning line. Therefore, it is not apparent how all of the transparent areas would now be on a same side of the scanning line. For this reason, this limitation is not given any patentable weight.
Regarding Claim 24, the limitation “the penetration rate is less when an individual distance from each of the three kinds of transparent areas to the active switch is greater” is ambiguous as to the metes and bounds of the claim. It is not apparent which penetration rate the limitation is referring to, since only individual penetration rates of each of the liquid crystal materials has been previously introduced. The limitation “the penetration rate” lacks proper antecedent basis for this reason. Further, it is not apparent which particular penetration rate these limitations refer to or if they refer to an overall penetration rate of the entire pixel unit. For this reason, the limitation is given no patentable weight. 
Claims 3, 8, 11-12, 21, 23, and 25 are rejected by virtue of their dependence on rejected claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 8, 11-14, 16-17, 19-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No.: US 2011/0032469 A1 of record, “Lee”).
Regarding Claim 1, Lee discloses a display panel (Figure 1), comprising:
A first substrate (Figure 1A, first substrate 100),
A second substrate parallel arranged to the first substrate (Figure 1A, second substrate 170),
A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different, for multi-domain compensation under a large viewing angle (Paragraph 0034 discloses different penetration rates,; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement, and whereas it is commonly known in the art that a red liquid crystal material has a highest penetration rate and a blue liquid crystal material has a lowest penetration rate; Regarding the intended use limitation “for multi-domain compensation under a large viewing angle”, the structure is only limited to whether the prior art structure is capable of performing the intended use, as detailed in Paragraph 0041 of the prior art (see MPEP 2114)),
Wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211), 
Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041);

Lee does not explicitly disclose that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two. However, Lee discloses the general environment of manipulating and optimizing the transparent areas to hold a certain amount of liquid crystal material (Lee, Paragraphs 0034; Paragraphs 0045-0058). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two is the result-effective variable, and when this ratio is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of forming liquid crystal material corresponding to different colors within pixels are realized. While Lee does not directly disclose that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that an area ratio between the second transparent area and a sum of the first transparent area and the third transparent area is three to two for the purpose of having a plurality of liquid crystal cells containing different liquid crystal material thereby exhibiting different colors in order to produce a full-range color display device.

Regarding Claim 3, Lee discloses the display panel according to claim 1, further comprising scanning line, data lines, and active switches; the data lines are connected with the scanning line and the 

Regarding Claim 8, Lee discloses the display panel according to claim 7, wherein three kinds of the transparent areas are divided by specific area ratio; and an area ratio between the first transparent and the third transparent area is one to one (Paragraph 0041 discloses that the area ratio between all three kinds of transparent areas 141, 142, and 143 is 1:1:1).

Regarding Claim 12, Lee discloses the display panel according to claim 1, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material increase gradually; correspondingly, a penetration rate of the first transparent area, the second transparent area, and the third transparent area increase in sequence (Figure 1F, the penetration rates of the first liquid crystal material 215, the second liquid crystal material 213, and the third liquid crystal material 211 increase gradually in correspondence with the first transparent area 141, the second transparent area 142, the third transparent area 143; Paragraph 0034; Paragraphs 0041-0042). 

Regarding Claim 13, Lee discloses a manufacturing method of a display panel (Figure 1), steps comprising: forming a plurality of pixel units between a first substrate and a second substrate (Figure 1, first substrate 100, second substrate 170, pixel units comprising PE and T); 
Dividing each of the pixel units into at least two kinds of transparent areas (Figure 1B, transparent areas 141, 142, 143);
Injecting a plurality of liquid crystal materials with different penetration rates into each of the transparent areas respectively for multi-domain compensation under a large viewing angle (Figure 1F, liquid crystal materials 215, 213, 211; Paragraph 0034; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement; further, the use of different chiral dopants would result in different penetration rates, as it is known in the art that different colored liquid crystal materials have different penetration rates);

Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 14, Lee discloses the manufacturing method of the display panel according to claim 13, wherein the step of injecting liquid crystal materials having different penetration rates into each of the transparent areas comprises: injecting liquid crystal materials into the transparent areas through a spray method (Paragraph 0038 discloses the use of pressure to inject liquid crystal material into a chamber, which may be considered a spray-like method).

Regarding Claim 16, Lee discloses the manufacturing method of the display panel according to claim 13, wherein a penetration rate of the first liquid crystal material is greater than a penetration rate of the second liquid crystal material; and a penetration rate of the second liquid crystal material is greater than a penetration rate of the third liquid crystal material (Figure 1F, Paragraph 0034, and Paragraphs 0041-0042 disclose that the penetration rate of the first liquid crystal material 215 is greater than that of the second liquid crystal material 213 which is greater than that of the third liquid crystal material 211, since it is commonly known in the art that a blue liquid crystal material has a lowest penetration rate whereas a red liquid crystal material has a highest penetration rate). 

Regarding Claim 17, Lee discloses a display device (Figure 1), comprising a display panel and a drive circuit (Figure 1; Paragraph 0025); wherein the display panel comprises:
A first substrate (Figure 1, first substrate 100);

A pixel unit formed between the first substrate and the second substrate (Figure 1A, pixel unit comprising PE and T); the pixel unit comprising at least two kinds of transparent areas and multiple liquid crystal materials injected in the transparent areas (Figure 1C, transparent areas 141, 142, 143; Figure 1F, liquid crystal 211, 213, 215), wherein
A penetration rate of each of the liquid crystal materials is injected into the transparent areas are different, for multi-domain compensation under a large viewing angle (Paragraph 0034 discloses different penetration rates,; Paragraph 0041 discloses the use of chiral dopants at different amounts in each different transparent area, which would result in different alignment of liquid crystal in each area, resulting in a multi-domain arrangement, and whereas it is commonly known in the art that a red liquid crystal material has a highest penetration rate and a blue liquid crystal material has a lowest penetration rate; Regarding the intended use limitation “for multi-domain compensation under a large viewing angle”, the structure is only limited to whether the prior art structure is capable of performing the intended use, as detailed in Paragraph 0041 of the prior art (see MPEP 2114)),
Wherein the liquid crystal materials comprise a first liquid crystal material, a second liquid crystal material, and a third liquid crystal material (Figure 1F, first liquid crystal material 215, second liquid crystal material 213, third liquid crystal material 211), 
Wherein the transparent areas comprise a first transparent area, a second transparent area, and a third transparent area (Figure 1C, first transparent area 141, second transparent area 142, third transparent area 143); and
The first liquid crystal material is injected into the first transparent area; the second liquid crystal material is injected into the second transparent area; the third liquid crystal material is injected into the third transparent area (Paragraph 0041).

Regarding Claim 19, Lee discloses the display device according to claim 17, wherein a penetration rate of the first liquid crystal material, the second liquid crystal material, and the third liquid crystal material increase gradually; correspondingly, a penetration rate of the first transparent area, the second transparent area, and the third transparent area increase in sequence (Figure 1F, the penetration 

Regarding Claim 20, Lee discloses the display device according to claim 17, wherein the display panel further comprises scanning line, data lines, and active switches; the data lines are connected with the scanning line and the active switches; the scanning line and the data lines are perpendicularly disposed (Figure 1A, scanning lines GL, data lines DL, active switches T; Paragraph 0025); and
The second transparent area are disposed on a first side of the scanning line; the first transparent areas and third transparent areas are disposed on a second side of the scanning line (Figures 1A-1B, where a second transparent area 142 may be considered the second transparent area in one pixel area and the first transparent area and third transparent areas 141 and 143 may be considered the transparent areas from an adjacent pixel area that is separated by scanning line GL).

Regarding Claim 22, Lee discloses the display panel according to claim 3, wherein the first transparent area, the second transparent area, and the third transparent area are disposed on a same side of the scanning line (Figures 1A-1B, the first, second, and third transparent areas are disposed on a same side of a scanning line GL). 

Regarding Claim 23, Lee discloses the display panel according to claim 3, wherein the first transparent area, the second transparent area, and the third transparent area of the pixel unit all corresponds to a same one scanning line, a same one data line, and a same one active switch (Figures 1A-1B disclose the first, second, and third transparent areas to be a part of a same pixel unit, which correspond to the same gate line GL, same data line DL, and same active switch T).

Regarding Claim 24, Lee discloses the display panel according to claim 23, wherein a penetration rate is less when an individual distance from each of the three kinds of transparent areas to the active switch is greater (Figures 1A-1F, first transparent area 215 is closest to the active switch T, which is 

Regarding Claim 25, Lee discloses the display panel according to claim 1, wherein the penetration rate of each of the liquid crystal material is a transmittance of the liquid crystal material (Paragraph 0034; Paragraph 0041, where the penetration rate is the transmittance of the liquid crystal material, as discussed in the rejection of claim 1 above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Saitoh et al (US Publication No.: US 2019/0204614 of record, “Saitoh”).
Regarding Claim 11, Lee discloses the display panel according to claim 1.
Lee fails to disclose that the liquid crystal materials comprise benzoate acid ester materials.
However, Saitoh discloses a similar liquid crystal material where the liquid crystal materials comprise benzoate acid ester materials (Saitoh, Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal material as disclosed by Lee to include particular compounds as disclosed by Saitoh. One would have been motivated to do so for the purpose of optimizing the liquid crystal compound to have different light transmission characteristics in different regions (Saitoh, Paragraphs 0052-0054). 

Claims 21, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhuo (CN 104516156A, English Translation as attached in References Cited).
Regarding Claim 21, Lee discloses the display panel according to claim 1.
Lee fails to disclose that the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel.
However, Zhuo discloses a similar display where the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel (Zhuo, Figure 3 discloses each subpixel having a mixed liquid crystal comprising three different liquid crystal material with three different penetration rates, where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel unit as disclosed by Lee to be a subpixel as disclosed by Zhuo. One would have been motivated to do so for the purpose of improving color and transmittance thereby improving display quality and color purity (Zhuo, Paragraph 0032). 

Regarding Claim 26, Lee discloses the manufacturing method of the display panel according to claim 13. 
Lee fails to disclose that the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel.
However, Zhuo discloses a similar display where the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel (Zhuo, Figure 3 discloses each subpixel having a mixed liquid crystal comprising three different liquid crystal material with three different penetration rates, where the penetration rate is a transmittance; Paragraph 0007; Paragraph 0026 and Figure 4 discloses the use of three different liquid crystal materials which have different penetration rates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel unit as disclosed by Lee to be a subpixel as disclosed by Zhuo. One would have been motivated to do so for the purpose of improving color and transmittance thereby improving display quality and color purity (Zhuo, Paragraph 0032). 

Regarding Claim 27, Lee discloses the display device according to claim 17.
Lee fails to disclose that the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel.
However, Zhuo discloses a similar display where the pixel unit is a subpixel, comprising a red subpixel, a green subpixel, or a blue subpixel (Zhuo, Figure 3 discloses each subpixel having a mixed liquid crystal comprising three different liquid crystal material with three different penetration rates, where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel unit as disclosed by Lee to be a subpixel as disclosed by Zhuo. One would have been motivated to do so for the purpose of improving color and transmittance thereby improving display quality and color purity (Zhuo, Paragraph 0032). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871